                                                                                           1   LEACH KERN GRUCHOW
                                                                                               ANDERSON SONG
                                                                                           2   SEAN L. ANDERSON
                                                                                               Nevada Bar No. 7259
                                                                                           3   E-mail: sanderson@lkglawfirm.com
                                                                                           4   RYAN D. HASTINGS
                                                                                               Nevada Bar No. 12394
                                                                                           5   E-mail: rhastings@lkglawfirm.com
                                                                                               2525 Box Canyon Drive
                                                                                           6   Las Vegas, NV 89128
                                                                                               Telephone:     (702) 538-9074
                                                                                           7
                                                                                               Facsimile:     (702) 538-9113
                                                                                           8   Attorneys for Defendant Sierra
                                                                                               Ranch Homeowners’ Association
                                                                                           9
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          10
                                                                                                                                  DISTRICT OF NEVADA
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                          11
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                               DEUTSCHE BANK NATIONAL TRUST                      Case No.:     2:15-cv-02420-APG-EJY
                                                                                          12   COMPANY AS TRUSTEE FOR MORGAN
                                                                                               STANLEY ABS CAPITAL I INC. TRUST                  STIPULATION AND ORDER TO
                                                                                          13
                                                                                               2006-NC5, MORTGAGE PASS-                          EXTEND DEADLINE TO FILE REPLY
                                                                                          14   THROUGH CERTIFICATES ,                            TO DEFENDANT SIERRA RANCH
                                                                                                                                                 HOMEOWNERS’ ASSOCIATION’S
                                                                                          15                  Plaintiff,                         MOTION TO DISMISS FIRST
                                                                                                                                                 AMENDED COMPLAINT [ECF 52]
                                                                                          16   vs.
                                                                                          17                                                     FIRST REQUEST
                                                                                               5916 POST MOUNTAIN TRUST, a Nevada
                                                                                               Trust; SIERRA RANCH HOMEOWNERS
                                                                                          18
                                                                                               ASSOCIATION,
                                                                                          19
                                                                                                              Defendants.
                                                                                          20

                                                                                          21          Plaintiff Deutsche Bank National Trust Company (“Plaintiff”) and Defendant Sierra
                                                                                          22   Ranch Homeowners’ Association (“Association”), by and through their undersigned counsel,
                                                                                          23   hereby stipulate and agree as follows:
                                                                                          24          1. Association filed a Motion to Dismiss Plaintiff’s Complaint on December 27, 2019
                                                                                          25              (#52).
                                                                                          26          2. Plaintiff filed its Opposition to Motion to Dismiss on January 10, 2020 (#55).
                                                                                          27          3. Pursuant to Local Rule, a Reply in Support of Association’s Motion to Dismiss is due
                                                                                          28              on or before January 17, 2020.

                                                                                                                                           Page 1 of 2
                                                                                           1          Plaintiff and the Association by and through their counsel hereby agree and stipulate to

                                                                                           2   allow the Association a two (2) week extension of time to file its Reply in support of its Motion

                                                                                           3   to Dismiss. The Association shall have up to and including January 31, 2020, to file its Reply.

                                                                                           4

                                                                                           5   DATED this 15th day of January, 2020.             DATED this 15th day of January, 2020.

                                                                                           6   LEACH JOHNSON SONG & GRUCHOW                      WRIGHT, FINLAY & ZAK, LLP

                                                                                           7

                                                                                           8   By: /s/ Ryan D. Hastings                          By: /s/ Robert A. Riether
                                                                                                  SEAN L. ANDERSON                                   Robert A. Riether
                                                                                           9      Nevada Bar No. 7259                                Rock K. Jung
                                                                                                  RYAN D. HASTINGS                                   7785 W. Sahara Avenue, Suite 200
                                                                                          10      Nevada Bar No. 12394                               Las Vegas, Nevada 89117
                                                                                                  8945 West Russell Road, Suite 330
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                                  Las Vegas, Nevada 89148                            rriether@wrightlegal.net
                                                                                          11
                                       2525 Box Canyon Drive, Las Vegas, NV 89128




                                                                                                  Phone: (702) 538-9074                              rjung@wrightlegal.net
                                                                                          12     Attorneys for Defendant Falls at                    Attorneys for Plaintiff
                                                                                                 Hidden Canyon Homeowners’ Association
                                                                                          13

                                                                                          14

                                                                                          15                                               ORDER
                                                                                          16          IT IS SO ORDERED.
                                                                                          17          Dated:this
                                                                                                      Dated   January
                                                                                                                 ______15,
                                                                                                                        day2020.
                                                                                                                            of January, 2020.
                                                                                          18

                                                                                          19                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                           Page 2 of 2
